                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

 PENINSULA PETROLEUM, LTD.                        *     CIVIL ACTION NO. 2:20-cv-02987
                                                  *
 VERSUS                                           *     SECTION “       ” MAG. DIV. (    )
                                                  *
 M/V SIBERIAN EXPRESS, her engines,               *     DISTRICT JUDGE:
 boilers, tackle, furniture, apparel, etc.,       *
 in rem, and LALEMANT NV, in personam             *     MAGISTRATE JUDGE:



                 STIPULATION REGARDING MOVEMENT OF VESSEL
               AND INDEMNITY TO THE UNITED STATES AND MARSHAL

         NOW COMES Plaintiff, Peninsula Petroleum, Ltd., and stipulates that in the event it

becomes necessary to move M/V SIBERIAN EXPRESS from her present berth at Southwest Pass,

Plaquemines Parish, Louisiana, to some other safe berth or anchorage, Plaintiff, Peninsula

Petroleum, Ltd., will hold the United States and the Marshal harmless and will indemnify the

United States and the Marshal from all damages, costs and expenses arising therefrom.

                                            RESPECTFULLY SUBMITTED:

                                            /s/David L. Carrigee
                                            DAVID L. CARRIGEE (#3892), T.A.
                                            WILLIAM B. SCHWARTZ (#11854)
                                            BALDWIN HASPEL BURKE & MAYER, LLC
                                            Energy Centre – Suite 3600
                                            1100 Poydras Street
                                            New Orleans, LA 70163
                                            Telephone: (504) 569-2900
                                            Facsimile: (504) 569-2099
                                            Email: dcarrigee@bhbmlaw.com
                                            Email: wschwartz@bhbmlaw.com
                                            Attorneys for Plaintiff,
                                            Peninsula Petroleum, Ltd.




{B1715123.1}
